Citation Nr: 0418116	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  97-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to March 
1954 and has also served for many years in the Puerto Rico 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
left ear hearing loss.

This case was remanded by the Board in November 1999 and has 
been returned for review.  


FINDING OF FACT

The veteran's left ear hearing loss is due to acoustic trauma 
in service.  


CONCLUSION OF LAW

Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
2002); 38 C.F.R. § 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of recent changes to the regulations defining VA's 
duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  


Factual Background

The veteran served in the 65th Infantry Regiment from October 
1948 to October 1951.  He was awarded the Combat Infantryman 
Badge (CIB) for his service from October 1948 to October 
1951.  The veteran contends that he incurred severe acoustic 
trauma to his left ear during withdrawal of troops into 
Hungnam in 1950, during the Korean Conflict.  

The veteran's entrance physical examination is not of record.  
On his examination for appointment to warrant officer in the 
United States Army in October 1951, his hearing was within 
normal limits by whispered voice.  A service qualifying 
examination for helicopter pilot training, in October 1953, 
also showed his hearing to be normal by whispered voice.  On 
separation examination in January 1954, his left ear hearing 
tested as normal on audiological evaluation, as well as on 
whispered voice.  On all three physical examination reports, 
in reporting the medical history, the veteran specifically 
denied any history of ear problems, including runny ears 

A June 1976 Report of Medical examination for the Puerto Rico 
Army National Guard is the first evidence of left ear hearing 
loss disability.  The veteran stated on his Report of Medical 
History that his hearing loss was incurred during December 
1951 [sic] during the evacuation of Hungnam/Wonsan, Korea, 
due to heavy Naval gunfire and artillery fire, which had 
affected his left ear.  He stated that he was treated at the 
medical company of the 65th Infantry Regiment and in the ship 
while en route back to Pusan.  The treatment was effective.  
Since that date, he noticed progressive hearing loss.

Of record, is a September 1996 private audiometric testing of 
the Audiology Clinics of Puerto Rico.  The medical history 
included complete hearing loss in the left ear.  The veteran 
related his hearing loss to acoustic trauma while serving for 
35 years in the Armed Forces.  He reported having bled from 
the left ear following exposure to weapons firing.  The pure 
tone audiometry revealed severe-to-profound sensorineural 
hearing loss in the left ear.  The discrimination ability 
could not be evaluated.  The audiogram results were provided 
in a graph form, as to which a key is provided.  This showed 
a 95-decibel puretone threshold at 500 hertz and a 105-
decibel puretone threshold at 1000 hertz, with no response at 
any of the higher frequencies.

A private physician submitted a statement in October 1996, 
enclosing the audiology report noted above.  The veteran had 
been under his care since 1970, primarily for a hearing 
problem sustained under combat conditions in Korea in 1950 
due to artillery and Naval gunfire.

A personal hearing was held in August 1997.  The veteran 
reported his medical history.  He indicated that he incurred 
severe acoustic trauma to his left ear during withdrawal of 
troops into Hungnam in 1950, during the Korean Conflict.  He 
received treatment in December 1950 on the ship Marine Lynx 
and received further treatment in Pusan.  He said that he 
entered the National Guard in 1954.  He also stated that all 
of the required National Guard physical examinations noted 
his hearing loss.

Pursuant to a Board remand, a VA examination was conducted in 
October 2003.  The diagnosis was profound sensorineural 
hearing loss from 500 hertz to 800 hertz with zero percent 
speech recognition.  The examiner concluded there were no 
findings in the physical examination performed to sustain 
that there was or is an acoustic trauma.  He could not give 
an opinion relating the veteran's left ear hearing loss to 
military service.  He added that the veteran's hearing was 
completely normal in 1953 to qualify him for helicopter pilot 
training.    


Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing the symptoms of his loss 
of hearing are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty of 
the truth of the fact in controversy."  See 38 U.S.C.A. 
§ 1154(b); Vanerson v. West, 12 Vet. App. 254 (1999).

For purposes of this claim, combat involvement is conceded.  
In written statements as well as in testimony given at a 
August 1997 hearing at the RO, the veteran reported that his 
duties included being exposed to aircraft noise and heavy 
gunfire noise.  The Board finds that the veteran's statements 
in regard to his noise exposure are credible and consistent 
with his military service.  Further, the veteran has reported 
continuity of hearing loss since service discharge.  The RO 
received a statement and treatment record from the veteran's 
private physician, who in essence indicated that he had 
provided medical care for the veteran since 1970 and the 
veteran always complained of deafness.  This physician in 
effect attributes the hearing loss to acoustic trauma in 
service.  There is no medical opinion directly to the effect 
that the current hearing loss is not related to noise 
exposure in service.  Hearing loss in the left ear for VA 
purposes was confirmed by the October 2003 VA audiological 
examination.  

Consequently, considering the inservice exposure to military 
firearms, evidence of current left ear hearing loss, and the 
private physician's statement, service connection for left 
ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



